DETAILED ACTION
This action is in response to communication(s) filed on 6/10/2021
Claims 1-13 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Atlas (US 9,100,328) in view of So et al. (US 2013/0051217).

Regarding claim 1, Atlas discloses a packet sending method, wherein the method is applied to a communication network, the communication network comprises a first node, a first route source, and a second route source, both the first route source and the second route source are nodes for advertising an address prefix, and the method comprises: 
setting, by the first node, a next-hop of first routing information to a next-hop through which the first node reaches the first route source, wherein a destination address of the first routing information corresponds to the address prefix (see Atlas; col 13/lines 32-62; detx 56; Route selection module 112 selects primary next-hops. Route selection module 112 may, for example, run a Shortest Path First (SPF) calculation on the graph G representing network 14 with respect network device 100 as the source S to compute a primary next-hop to a given destination node in graph G. This SPF calculation is denoted SPF(S, G). Route selection module 112 may obtain information that makes up graph G from RIB 110. Calculating SPF(S, G) allows route selection module 112 to obtain the optimal distance from source node 12B to all nodes 12 in the network 14 represented by graph G. The IGP-area destinations for which MRT module 120 computes the pair of disjoint MRTs may be a destination associated with a routing device, or a multi-homed prefix, where the prefix is a unicast destination); 
when the second route source is superior to the first route source, switching, by the first node, the next-hop of the first routing information to a next-hop through which the first node reaches the second route source (see Atlas; col. 13/lines 33-45; detx 54; route selection module 112 may select the next-hop having the optimal (e.g., lowest cost) distance as the primary next-hop, and install the selected primary next-hop to FIB 114).
However, the prior does not explicitly disclose the following:
adding, by the first node, first explicit path information to a target packet according to the switching operation, wherein a destination address of the target packet matches the address prefix, and the first explicit path information is used to indicate a forwarding path from the first node to the second route source; and 
forwarding, by the first node, the target packet to the second route source through the forwarding path, wherein the target packet comprises the first explicit path information.
So in the field of the same endeavor discloses techniques for improving network restoration by enhancing loop free alternative coverage. In particular, So teaches the following:
adding, by the first node, first explicit path information to a target packet according to the switching operation (see So; [0032]; FIG. 3 is a flowchart of a process for setting router interfaces in the process of FIG. 2, according to one embodiment. Specifically, process 300 involves generating a path setting message, per step 301. In step 303, communication interfaces (e.g., router interface) of the appropriate nodes along the determined path of network 100 are set accordingly--e.g., set to the ERO), wherein a destination address of the target packet matches the address prefix, and the first explicit path information is used to indicate a forwarding path from the first node to the second route source (see So; [0040]; FIG. 6 is a flowchart for a basic Loop-Free Alternate (LFA) routing procedure that can be utilized with the enhanced LFA process of FIG. 2. In certain embodiments, this basic LFA procedure can be executed by any node of the network 100. An outward link (with respect to the calculating source node 111) is given as an input to process 600. Such link can be denoted as Link N. The process 600 attempts to find an LFA route to any destination prefix for which the normal optimal shortest path from the calculating node passes through Link N. This path can be affected by either the failure of Link N or the node it corresponds to. In step 601, one or more (e.g., all) destination prefixes for which the shortest path will change if Link N fails, are determined. The total number of such prefixes is set as P. The prefix counter J is initialized (e.g., set to 1), as in step 603.); and 
forwarding, by the first node, the target packet to the second route source through the forwarding path, wherein the target packet comprises the first explicit path information (see So; [0041-0042]; the process 600 checks whether there exists an LFA to the prefix J wherein the LFA uses Next-Hop I.  If this condition is satisfied, a loop-free alternate route from the calculating node to the Prefix J exists, and such a node could be used, at least, in case the Link N fails. In fact, such a route can be used when the node associated with Link N also fails. Upon finding such a route, in step 621 the Prefix J and Next-Hop I are saved for later use and Next-Hop counter I is initialized to 1 again, and the procedure goes back to step 615).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of So in order to incorporate discloses techniques for improving network restoration by enhancing loop free alternative coverage.  One would have been motivated because there is a need for an approach to network restoration that can satisfy requirements for rapid recovery and ensure interoperability with current protocols (see So; [0001-0002]).

Regarding claim  2, Atlas-So discloses the method according to claim 1, wherein the adding, by the first node, first explicit path information to a target packet according to the switching operation comprises: within fixed duration after the switching operation, adding, by the first node, the first explicit path information to the target packet according to the switching operation (see Atlas; col. 33/lines 20-39; detx 165; Once the failure is detected, the PLR will send the traffic encapsulated to the list of downstream MPs. The PLR will send the encapsulated traffic for the duration of the protection-timeout. The protection-timer starts when the PLR detects a local failure. Once the timeout expires, the PLR can then prune upstream if there are no longer any receivers after the failure).  

Regarding claim 3, Atlas-So discloses the method according to claim 1, wherein that the second route source is superior to the first route source comprises: 
a second minimum path cost from the first node to the second route source is less than a first minimum path cost from the first node to the first route source; or the first route source is unreachable for the first node (see Atlas; col. 13/lines 33-45; detx 54; route selection module 112 may select the next-hop having the optimal (e.g., lowest cost) distance as the primary next-hop, and install the selected primary next-hop to FIB 114).  

Regarding claim  4, Atlas-So discloses the method according to claim 3, wherein the first route source is unreachable for the first node comprises: all paths from the first node to the first route source fail (see Atlas; col. 27/lines 10-20; detx 124; If the link from router A to ASBR X fails, then an MRT alternate could forward the packet to an ABR 1 associated with a second area, and ABR 1 could forward it to router D in its area, but then D would find that the shortest route to the prefix is back via ABR 1 to the area in which router A resides).  

Regarding claim  5, Atlas-So discloses the method of claim 4, wherein that the first route source no longer advertises the address prefix comprises: all forwarding paths from the first route source to a second node fail, wherein an address of the second node matches the address prefix (see Atlas; col. 27/lines 20-33; detx 125; A router A in a first area 20 prefers border router ASBR X to reach prefix p. If the link between a router A and ASBR X fails, router A can put the packets destined prefix p onto an MRT alternate, even tunnel it towards ASBR Y, another ASBR in a second area 0 that can be used to reach p. Router B, the penultimate router in Area 20 before the ABR that couples the Area 20 and Area 0, must not remove the MRT marking in this case, as nodes in Area 0, including ASBR Y itself would not know that their preferred ASBR is down).  

Regarding claim  6, Atlas-So discloses the method according to claim 3, wherein the first minimum path cost comprises a sum of a link cost from the first node to the first route source and a first cost of the address prefix, and the first cost comprises a link cost from the first route source to a node indicated by the address prefix; and the second minimum path cost comprises a sum of a link cost from the first node to the second route source and a second cost of the address prefix, and the second cost comprises a link cost from the second route source to the node indicated by the address prefix (see Atlas; col 22/lines 20-37; detx 97; For each prefix, the two lowest total cost ABRs or ASBRs (e.g., ASBR 1 and ASBR 2) are selected and a proxy-node is created connected to those two ABRs/ASBRs. If there exist multiple multi-homed prefixes that share the same two best connectivity, then a single proxy-node can be used to represent the set. Ties are broken based upon lowest cost. The proxy-nodes and associated links are added to the network topology connected to the ASRs/ASBRs after all real links have been assigned to a direction and before the actual MRTs are computed. Proxy-nodes cannot be transited when computing the MRTs. In addition to computing the pair of MRTs associated with each router destination D in the area, a pair of MRTs can be computed rooted at each such proxy-node to fully protect against ABR failure. ASBR 1 and ASBR 2 will determine the directly connected interface towards that prefix and force the outgoing interface for a packet based upon its MRT).  

Regarding claim  7, Atlas-So discloses the method according to claim 1, wherein the first explicit path information comprises one or more of the following: a prefix label or a node label of the second route source, a node label or a prefix label of a node on a first forwarding path, and a link label of a link on the first forwarding path, wherein the first forwarding path is a forwarding path from the first node to the second route source (see Atlas; col. 15/lines 35-52; detx; 65; For multi-homed prefixes, this requires that additional labels be advertised for each proxy-node).  

Regarding claim  12, Atlas-So discloses the method according to claim 3, wherein the first route source is unreachable for the first node comprises: the first route source fails (see Atlas; col. 17/lines 40-56; detx; 75; LFA module 122 of source node 12B may also select a loop-free alternate (LFA) next-hop to use for reaching destination node 12G, for potential use in the event of a failure associated with neighbor node 12D (150)).  

Regarding claim  13, Atlas-So discloses the method according to claim 3, wherein the first route source is unreachable for the first node comprises: the first route source no longer advertises the address prefix (see Atlas; col. 27/lines 10-20; detx 124; If the link from router A to ASBR X fails, then an MRT alternate could forward the packet to an ABR 1 associated with a second area, and ABR 1 could forward it to router D in its area, but then D would find that the shortest route to the prefix is back via ABR 1 to the area in which router A resides).

Regarding claim(s) 8-10 and 11 do(es) not teach or further define over the limitation in claim(s) 1-3 and 1 respectively.  Therefore claim(s) 8-10 and 11 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-3 and 1 respectively.

Conclusion
For the reason above, claims 1-13 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2456